DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12, 14-16, 24, 26 and 29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Xu et al (US 20210168798 A1, Priority Date: Aug 02, 2019).

Regarding claim 1, Xu’798 discloses a first network node for wireless communication (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), comprising: 
a memory (see, fig. 18, memory 1822, par 0233); and 
one or more processors (see, fig. 18, CPU as controller 1821, par 0234) coupled to the memory (see, controller 1821 executes instructions stored in memory 1822, par 0234), the memory and the one or more processors configured to:
transmit, to a second network node (see, fig. 12-14, parent node RN1 or child node RN3, par 0137), a request (see, a request for updated time slot format in TDD, par 0137-0138) for one or more intended time division duplex (TDD) configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for one or more cells (see, each base station device covers a cell, par 0229) associated with at least one of the second network node or a third network node (see, fig. 13 step 1302 and fig.14 step S1402, table 1, RN2 transmits updated time slot format in TDD for parent node RN1 and child node RN3 as request, each node as base station covers a cell, par 0067, 0137-0138, 0229); and 
receive, from the second network node (see, fig. 12-14, parent node RN1 or child node RN3, par 0137), one or more indications (see, table 1, agree or disagree to the updated time slot format in TDD, par 0138) of the one or more intended TDD configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for the one or more cells (see, fig. 14 step S1403 and S1404, table 1, node RN2 receives agree or disagree indication from parent node RN1 or child node RN3 as response to the updated time slot format configuration in TDD, each node as base station covers a cell, par 0138, 0229).

Regarding claim 2, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the first network node (see, fig. 12-14, RN2, par 0131) is a child node in an integrated access and backhaul (IAB) network (see, RN2 as child node to RN1 in IAB network, par 0131), and the second network node (see, fig. 12-14, RN1, par 0131) is a parent node of the child node or a neighboring node to the child node (see, fig. 12-14, RN1 as parent node of child node RN2, par 0131), and the third network node (see, fig. 1, RN3, par 0043) is a neighboring node of the child node (see, RN3 as neighboring node of child node RN2, par 0043. Noted, both RN2 and RN3 are child node of RN1, par 0043).

Regarding claim 3, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the first network node (see, fig. 1, RN1, par 0043) is a parent node in an integrated access and backhaul (IAB) network (see, RN1 as parent node to RN2 and RN3 in IAB network, par 0043), and the second network node (see, fig. 1, RN2, par 0043) is a child node of the parent node, a child node of another child node of the parent node, or a neighboring node to the parent node (see, fig. 1, RN2 is a child node of parent node RN1, par 0043. Noted, the examiner picks an option to reject), and the third node (see, fig. 1, RN3, par 0043) is a child node of the parent node, a child node of another child node of the parent node, or a neighboring node to the parent node (see, fig. 1, RN3 is a child node of parent node RN1, par 0043. Noted, the examiner picks an option to reject).

Regarding claim 12, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the request (see, request from RN2 for updated time slot format to RN1 through UCI and RN3 through DCI, par 0137) is transmitted as at least one of an L1 signal (see, request from RN2 for updated time slot format to RN1 through UCI and RN3 through DCI, here UCI can be equated to L1 signal, par 0137), a media access control (MAC) layer control element (MAC-CE), a radio resource control (RRC) signal, an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof (note, the examiner picks an option to reject).


Regarding claim 14, Xu’798 discloses a first network node for wireless communication (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), comprising: 
a memory (see, fig. 18, memory 1822, par 0233); and 
one or more processors (see, fig. 18, CPU as controller 1821, par 0234) coupled to the memory (see, controller 1821 executes instructions stored in memory 1822, par 0234), the memory and the one or more processors configured to:
0097-162752204356 receive, from a second network node (see, fig. 12-14, RN2, par 0137), a request (see, a request for updated time slot format in TDD, par 0137-0138) for one or more intended time division duplex (TDD) configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for one or more cells (see, each node as base station device covers a cell, par 0229) associated with at least one of the first network node (see, fig. 12-14, parent node RN1, par 0137) or a third network node (see, see, fig. 13 step 1302 and fig.14 step S1402, table 1, parent node RN1 and child node RN3 receives updated time slot format in TDD as request, each node as base station covers a cell, par 0067, 0137-0138, 0229); and 
transmit, to the second network node (see, fig. 12-14, RN2, par 0137), one or more indications (see, table 1, agree or disagree to the updated time slot format in TDD, par 0138) of the one or more intended TDD configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for the one or more cells (see, fig. 14 step S1403 and S1404, table 1, parent node RN1 or child node RN3 transmits agree or disagree indication to node RN2 as response to the updated time slot format configuration in TDD, each node as base station covers a cell, par 0138, 0229).

Regarding claim 15, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the second network node (see, fig. 12-14, RN2, par 0131) is a child node in an integrated access and backhaul (IAB) network (see, RN2 as child node to RN1 in IAB network, par 0131), the first network node (see, fig. 12-14, RN1, par 0131) is a parent node of the child node or a neighboring node to the child node (see, fig. 12-14, RN1 as parent node of child node RN2, par 0131), and the third network node (see, fig. 1, RN3, par 0043) is a neighboring node of the child node (see, RN3 as neighboring node of child node RN2, par 0043. Noted, both RN2 and RN3 are child node of RN1, par 0043).

Regarding claim 16, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the second network node (see, fig. 1, RN1, par 0043) is a parent node in an integrated access and backhaul (IAB) network (see, RN1 as parent node to RN2 and RN3 in IAB network, par 0043), the first network node (see, fig. 1, RN2, par 0043) is a child node of the parent node, a child node of another child node of the parent node, or a neighboring node to the parent node (see, fig. 1, RN2 is a child node of parent node RN1, par 0043. Noted, the examiner picks an option to reject), and the third network node (see, fig. 1, RN3, par 0043) is a child node of the parent node, a child node of another child node of the parent node, or a neighboring node to the parent node (see, fig. 1, RN3 is a child node of parent node RN1, par 0043. Noted, the examiner picks an option to reject).

Regarding claim 24, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), wherein the request (see, request from RN2 for updated time slot format to RN1 and RN3, par 0137) is received as at least one of an L1 signal (see, request from RN2 for updated time slot format to RN1 through UCI and RN3 through DCI, here UCI can be equated to L1 signal, par 0137), a media access control (MAC) layer control element (MAC-CE), a 0097-162754204356 radio resource control (RRC) signal, an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof (note, the examiner picks an option to reject). 
Regarding claim 26, Xu’798 discloses a method of wireless communication performed by a first network node (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), comprising: 
transmitting, to a second network node (see, fig. 12-14, parent node RN1 or child node RN3, par 0137), a request (see, a request for updated time slot format in TDD, par 0137-0138) for one or more intended time division duplex (TDD) configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for one or more cells (see, each base station device covers a cell, par 0229) associated with at least one of the second network node or a third network node (see, fig. 13 step 1302 and fig.14 step S1402, table 1, RN2 transmits updated time slot format in TDD for parent node RN1 and child node RN3 as request, each node as base station covers a cell, par 0067, 0137-0138, 0229); and 
receiving, from the second network node (see, fig. 12-14, parent node RN1 or child node RN3, par 0137), one or more indications (see, table 1, agree or disagree to the updated time slot format in TDD, par 0138) of the one or more intended TDD configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for the one or more cells (see, fig. 14 step S1403 and S1404, table 1, node RN2 receives agree or disagree indication from parent node RN1 or child node RN3 as response to the updated time slot format configuration in TDD, each node as base station covers a cell, par 0138, 0229).


Regarding claim 29, Xu’798 discloses a method of wireless communication performed by a first network node (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), comprising: 
receiving, from a second network node (see, fig. 12-14, RN2, par 0137), a request (see, a request for updated time slot format in TDD, par 0137-0138) for one or more intended time division duplex (TDD) configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for one or more cells (see, each node as base station device covers a cell, par 0229) associated with at least one of the first network node (see, fig. 12-14, parent node RN1, par 0137) or a third network node (see, see, fig. 13 step 1302 and fig.14 step S1402, table 1, parent node RN1 and child node RN3 receives updated time slot format in TDD as request, each node as base station covers a cell, par 0067, 0137-0138, 0229); and
transmitting, to the second network node (see, fig. 12-14, RN2, par 0137), one or more indications (see, table 1, agree or disagree to the updated time slot format in TDD, par 0138) of the one or more intended TDD configurations (see, table 1, slot format configuration in TDD, par 0067, 0137) for the one or more cells (see, fig. 14 step S1403 and S1404, table 1, parent node RN1 or child node RN3 transmits agree or disagree indication to node RN2 as response to the updated time slot format configuration in TDD, each node as base station covers a cell, par 0138, 0229).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 6-7, 10, 17, 19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu’798 in view of You et al (US20220248399A1, Pro 62888399 Priority Date: Aug.16, 2019).

Regarding claim 4, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the first network node is a central unit (CU), and the second network node is a first distributed unit (DU), and third network node is a second DU.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the first network node (see, fig. 22, donor node gNB, par 0250) is a central unit (CU) (see, donor node gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250), and the second network node is a first distributed unit (DU) (see, fig. 22-23, IAB node 2 as DU, par 0255), and third network node is a second DU(see, fig. 22-23, resource coordination across IAB node/donor node and a plurality of backhaul hops, here the resource coordination considering slot format can be equated to transmit request and receive indicator of TDD configuration,  IAB node 3 as DU can be equated to third network node, par 0254-0255, 0285-0290).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 6, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the first network node is a first central unit (CU), the second network node is a second CU, and the third network node is a distributed unit (DU) associated with the second CU.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the first network node is a first central unit (CU) (see, fig. 4, donor node gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250), the second network node is a second CU (see, fig. 4, second donor node gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250, 0293), and the third network node is a distributed unit (DU) associated with the second CU (see, fig. 4 and 22-23, resource coordination across IAB nodes / donor nodes and a plurality of backhaul hops, here the resource coordination considering slot format can be equated to transmit request and receive indicator of TDD configuration,  eNB (IAB node) under second donor node gNB as DU can be equated to third network node, par 0091, 0254-0255, 0285-0290).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 7, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231), further comprising:
Xu’798 discloses all the claim limitations but fails to explicitly teach: determining one or more resources for transmission or reception based at least in part on managing interference between the one or more intended TDD configurations and a TDD configuration for the first network node.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: determining one or more resources for transmission or reception based at least in part on managing interference (see, CLI (cross-link interference) mitigation and management, par 0307-0311) between the one or more intended TDD configurations (see, link direction configuration by slot format, par 0407) and a TDD configuration for the first network node (see, resource coordination including DU configuration for link direction (slot format) and a link availability used for cross-link interference handling between IAB nodes, par 0285-0290, 0396. Note, distributed resource coordination considering slot/slot format could be equated to exchange slot format information between IAB nodes (first, second and third node), par 0285-0290).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 10, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators in the one or more intended TDD configurations.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the one or more indications (see, resource direction indicator in TDD-UL-DL-ConfigCommon, par 0464) include, for at least one slot (see, slot configured by slot format pattern, par 0464) used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators (see, resource direction indicates D-F-U pattern or a U-F-D pattern, par 0464) in the one or more intended TDD configurations (see, resource direction in TDD-UL-DL-ConfigCommon to indicate resource pattern of a D-F-U pattern or a U-F-D pattern as slot formation pattern, par 0464. Noted, resource coordination across IAB nodes/ donor nodes by considering slot/slot format could be equated to exchange slot format information between IAB nodes/donor nodes (first, second and third node), par 0285-0290. Noted, link direction to be applied to each slot can be equated to intended TDD configurations, par 0440).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).


Regarding claim 17, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the second network node is a central unit (CU), the first network node is a first distributed unit (DU), and the third network node is a second DU.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the first network node (see, fig. 22, donor node gNB, par 0250) is a central unit (CU) (see, gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250), and the second network node is a first distributed unit (DU) (see, fig. 22-23, IAB node 2 as DU, par 0255), and third network node is a second DU(see, fig. 22-23, resource coordination across IAB node/donor node and a plurality of backhaul hops, here the resource coordination considering slot format can be equated to transmit request and receive indicator of TDD configuration,  IAB node 3 as DU can be equated to third network node, par 0254-0255, 0285-0290).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 19, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the first network node is a first central unit (CU), the second network node is a second CU, and the third network node is a distributed unit (DU) associated with the first CU.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the first network node is a first central unit (CU) (see, fig. 4, donor node gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250), the second network node is a second CU (see, fig. 4, second donor node gNB can be equated to CU by the virtue of centralized scheduling of all backhaul link and access link by donor node gNB, par 0250, 0293), and the third network node is a distributed unit (DU) associated with the first CU (see, fig. 4 and 22-23, resource coordination across IAB nodes / donor nodes and a plurality of backhaul hops, here the resource coordination considering slot format can be equated to transmit request and receive indicator of TDD configuration,  eNB (IAB node) under first donor node gNB as DU can be equated to third network node, par 0091, 0254-0255, 0285-0290).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 22, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators in the one or more intended TDD configurations.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the one or more indications (see, resource direction indicator in TDD-UL-DL-ConfigCommon, par 0464) include, for at least one slot (see, slot configured by slot format pattern, par 0464) used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators (see, resource direction indicates D-F-U pattern or a U-F-D pattern, par 0464) in the one or more intended TDD configurations (see, resource direction in TDD-UL-DL-ConfigCommon to indicate resource pattern of a D-F-U pattern or a U-F-D pattern as slot formation pattern, par 0464. Noted, resource coordination across IAB nodes/ donor nodes by considering slot/slot format could be equated to exchange slot format information between IAB nodes/donor nodes (first, second and third node), par 0285-0290. Noted, link direction to be applied to each slot can be equated to intended TDD configurations, par 0440).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).

Regarding claim 27, Xu’798 discloses the method of claim 26 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators in the one or more intended TDD configurations.

However You’399 from the same field of endeavor (see,  fig.23, IAB system including a plurality of IAB nodes, par 0253) discloses: wherein the one or more indications (see, resource direction indicator in TDD-UL-DL-ConfigCommon, par 0464) include, for at least one slot (see, slot configured by slot format pattern, par 0464) used within the one or more intended TDD configurations, an indicator of a permutation of downlink and uplink indicators (see, resource direction indicates D-F-U pattern or a U-F-D pattern, par 0464) in the one or more intended TDD configurations (see, resource direction in TDD-UL-DL-ConfigCommon to indicate resource pattern of a D-F-U pattern or a U-F-D pattern as slot formation pattern, par 0464. Noted, resource coordination across IAB nodes/ donor nodes by considering slot/slot format could be equated to exchange slot format information between IAB nodes/donor nodes (first, second and third node), par 0285-0290. Noted, link direction to be applied to each slot can be equated to intended TDD configurations, par 0440).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’399 into that of Xu’798. The motivation would have been to mitigate interference and to support end-to-end path selection and optimization (par 0238).




Claims 5, 13, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu’798 in view of Uchiyama et al (US20220078751A1, Priority Date: Nov 20, 2019).

Regarding claim 5, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the first network node is a first distributed unit (DU), and the second network node is a central unit (CU), and the third network node is a second DU.

However Uchiyama’751 from the same field of endeavor (see,  fig.1, multiple base stations communicate with multiple UE in IAB system, par 0031) discloses: wherein the first network node is a first distributed unit (DU) (see, fig. 3 and 8, IAB-node operates as the DU transmits slot format reconfiguration request to the IAB-donor, par 0035, 0084), and the second network node is a central unit (CU) (see, fig. 3 and 8, IAB-node transmits slot format reconfiguration request to the IAB-donor WITH CU function, par 0034, 0084), and the third network node is a second DU (see, fig. 8, slot format configuration corresponding to slot reconfiguration request (s114) also applies to neighbor IAB (S119) which is DU, par 0035, 0090-0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Uchiyama’751 into that of Xu’798. The motivation would have been to perform efficient resource allocation considering a change in the local environment (par 0008).


Regarding claim 13, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications are received as at least one of downlink control information (DCI), a media access control (MAC) layer control element (MAC-CE), a radio resource control (RRC) signal, an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof.

However Uchiyama’751 from the same field of endeavor (see,  fig.1, multiple base stations communicate with multiple UE in IAB system, par 0031) discloses: wherein the one or more indications (see, fig. 9A-9B, slot format reconfiguration (S117) after slot format reconfiguration request (S114), par 0090-0091) are received as at least one of downlink control information (DCI), a media access control (MAC) layer control element (MAC-CE), a radio resource control (RRC) signal (see, configuration from the IAB-donor is set using RRC signaling, par 0068), an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof (note, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Uchiyama’751 into that of Xu’798. The motivation would have been to perform efficient resource allocation considering a change in the local environment (par 0008).


Regarding claim 18, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the second network node is a first distributed unit (DU), the first network node is a central unit (CU), and the third network node is a second DU.

However Uchiyama’751 from the same field of endeavor (see,  fig.1, multiple base stations communicate with multiple UE in IAB system, par 0031) discloses: wherein the second network node is a first distributed unit (DU) (see, fig. 3 and 8, IAB-node operates as the DU transmits slot format reconfiguration request to the IAB-donor, par 0035, 0084), the first network node is a central unit (CU) (see, fig. 3 and 8, IAB-donor WITH CU function receives slot format reconfiguration request from IAB-node, par 0034, 0084), and the third network node is a second DU (see, fig. 8, slot format configuration corresponding to slot reconfiguration request (s114) also applies to neighbor IAB (S119) which is DU, par 0035, 0090-0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Uchiyama’751 into that of Xu’798. The motivation would have been to perform efficient resource allocation considering a change in the local environment (par 0008).

Regarding claim 25, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications are transmitted as at least one of downlink control information (DCI), a media access control (MAC) layer control element (MAC-CE), a radio resource control (RRC) signal, an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof.

However Uchiyama’751 from the same field of endeavor (see,  fig.1, multiple base stations communicate with multiple UE in IAB system, par 0031) discloses: wherein the one or more indications (see, fig. 9A-9B, slot format reconfiguration (S117) after slot format reconfiguration request (S114), par 0090-0091) are transmitted as at least one of downlink control information (DCI), a media access control (MAC) layer control element (MAC-CE), a radio resource control (RRC) signal (see, configuration from the IAB-donor is set using RRC signaling, par 0068), an F1 application protocol (F1-AP) message, an Xn message, or a combination thereof (note, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Uchiyama’751 into that of Xu’798. The motivation would have been to perform efficient resource allocation considering a change in the local environment (par 0008).

Claims 8-9, 11, 20-21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu’798 in view of Boroujeni et al (US20220132533A1, Priority Date: Feb 10, 2020).

Regarding claim 8, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, information indicating a quantity of downlink symbols and a quantity of uplink symbols.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition, par 0135) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), information (see, mini-slot repetition to be overridden by skipping the sets of uplink (U) or Flexible (F) symbols that number less than the repetition length (L), par 0134-0135) indicating a quantity of downlink symbols and a quantity of uplink symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI which including downlink symbol information and starting symbol information especially when variable lengths applied to mini-slot repetitions, par 0134-0135, 0139. Note, gNB and WTRU can be equated to first and second network node).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 9, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, an implicit indicator of a quantity of flexible symbols.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition or UL grant parameters, par 0135, 0137) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), an implicit indicator of a quantity of flexible symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters or UL grant parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI and starting symbol information especially when variable lengths applied to mini-slot repetitions, therefore quantity of flexible symbols to be overridden are calculated accordingly and thus implied, par 0134-0135, 0137, 0139. Note, gNB and WTRU can be equated to first and second network node).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 11, Xu’798 discloses the first network node of claim 1 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, indicators of availability of symbols within the at least one slot.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition or UL grant parameters, par 0135, 0137) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), indicators of availability of symbols within the at least one slot (see, fig. 6A, WTRU sends gNB a request to override (skip) the mini-slot repetition parameters or UL grant parameters after receiving SFI indicator and the UL grant when sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI, skipping these symbols can be equated to available symbols, par 0134-0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).


Regarding claim 20, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, information indicating a quantity of downlink symbols and a quantity of uplink symbols.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition, par 0135) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), information (see, mini-slot repetition to be overridden by skipping the sets of uplink (U) or Flexible (F) symbols that number less than the repetition length (L), par 0134-0135) indicating a quantity of downlink symbols and a quantity of uplink symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI which including downlink symbol information and starting symbol information especially when variable lengths applied to mini-slot repetitions, par 0134-0135, 0139. Note, WTRU and gNB can be equated to first and second network node).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 21, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, an implicit indicator of a quantity of flexible symbols.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition, par 0135) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), an implicit indicator of a quantity of flexible symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI and starting symbol information especially when variable lengths applied to mini-slot repetitions, therefore quantity of flexible symbols to be overridden are calculated accordingly and thus implied, par 0134-0135, 0139. Note, WTRU and gNB can be equated to first and second network node).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 23, Xu’798 discloses the first network node of claim 14 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, indicators of availability of symbols within the at least one slot.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition or UL grant parameters, par 0135, 0137) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), indicators of availability of symbols within the at least one slot (see, fig. 6A, WTRU sends gNB a request to override (skip) the mini-slot repetition parameters or UL grant parameters after receiving SFI indicator and the UL grant when sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI, skipping these symbols can be equated to available symbols, par 0134-0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first network node as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 28, Xu’798 discloses the method of claim 26 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, indicators of availability of symbols within the at least one slot.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition or UL grant parameters, par 0135, 0137) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), indicators of availability of symbols within the at least one slot (see, fig. 6A, WTRU sends gNB a request to override (skip) the mini-slot repetition parameters or UL grant parameters after receiving SFI indicator and the UL grant when sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI, skipping these symbols can be equated to available symbols, par 0134-0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Regarding claim 30, Xu’798 discloses the method of claim 29 (see, fig. 1, 12-14 and 18, node RN2 (gNB) in IAB wireless communication system comprises multiple nodes and UEs, par 0042 and 0231).
Xu’798 discloses all the claim limitations but fails to explicitly teach: wherein the one or more indications include, for at least one slot used within the one or more intended TDD configurations, information indicating a quantity of downlink symbols and a quantity of uplink symbols and an implicit indicator of a quantity of flexible symbols.

However Boroujeni’533 from the same field of endeavor (see,  fig.1A, communications system 100 includes a plurality of UE, base stations and CNs, par 0030-0031) discloses: wherein the one or more indications (see, request to override the mini-slot repetition, par 0135) include, for at least one slot (see, SFI defined slot, par 0134) used within the one or more intended TDD configurations (see, SFI indicator as configuration for slot format, par 0135 and 0158), information indicating a quantity of downlink symbols and a quantity of uplink symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI including downlink symbol information and starting symbol information especially when variable lengths applied to mini-slot repetitions, par 0134-0135, 0139. Note, WTRU and gNB can be equated to first and second network node) and an implicit indicator (see, request to override, par 0135) of a quantity of flexible symbols (see, fig. 6A, WTRU sends gNB a request to override the mini-slot repetition parameters after receiving SFI indicator and the UL grant, WTRU skips sets of consecutive uplink or Flexible symbols that number less than the repetition length according to SFI and starting symbol information especially when variable lengths applied to mini-slot repetitions, therefore quantity of flexible symbols to be overridden are calculated accordingly and thus implied, par 0134-0135, 0139. Note, WTRU and gNB can be equated to first and second network node).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Boroujeni’533 into that of Xu’798. The motivation would have been to perform PUSCH transmission avoiding the unavailable resource block groups (par 0028).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (US20220007235A1, Priority Date: Oct 30, 2019) discloses capability information may comprise … a slot or mini-slot duration list … a list of supportable time division duplex patterns (par 0065), report comprises at least one of latency measurement report, configuration information, capability information and status information of the intermediate device (par 0131), configuration information comprises … a slot duration and a configuration of time division duplex pattern (par 0133).

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473